PER CURIAM.
The question was sharply raised by the pleadings and in the evidence whether the barge in tow did or did not come in violent contact with a bridge abutment. It has not been denied that, if such contact occurred, it was sufficient to account for the admitted loss and damage. The trial judge has held on very conflicting evidence that the contact referred to did occur. After reading the evidence, especially including that relating to the condition of the boat after capsizing, we are .not inclined to disturb the lower court’s finding of fact.
Decrees affirmed, with costs.